Name: Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom
 Type: Regulation
 Subject Matter: marketing;  food technology;  means of agricultural production;  Europe;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31996R0716Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom Official Journal L 099 , 20/04/1996 P. 0014 - 0015COMMISSION REGULATION (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United KingdomTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2417/95 (2) and, in particular, Article 23 thereof,Whereas Commission Decision 96/239/EC of 27 March 1996 on emergency measures to protect against bovine spongiform encephalopathy (BSE) (3) prohibits the exportation of live bovine animals, or any part of them, from the United Kingdom to other Member States and their export to third countries as a result of the incidence of BSE in the United Kingdom; whereas the United Kingdom has prohibited the introduction of bovine animals of more than 30 months at the time of slaughter into the human food and animal feed chains; whereas these measures involve serious disturbances in the market of the United Kingdom; whereas it is therefore necessary to take exceptional measures to support this market; whereas it is appropriate to establish a Community co-financed scheme authorizing the United Kingdom to purchase the animals covered by the abovementioned prohibition with a view to killing and subsequently destroying them;Whereas, in view of the extent of the disease, in particular, of its probable duration, and consequently of the magnitude of the efforts needed to support the market, it would be appropriate for such efforts to be shared by the Community and the United Kingdom;Whereas, in most cases animals slaughtered above the age of 30 months are cull cows; whereas the most recently observed price of carcases of cows on the United Kingdom market was equivalent to ECU 1 per kilogram live weight and that it is therefore appropriate to base the purchase price on this, without prejudice to the possibility of subsequent adjustment in the light of developments; whereas, in similar cases the Community has contributed to the overall expenditure incurred at a rate of 70 %; whereas a price of ECU 1 per kilogram is equal on average to a price of ECU 560 per animal; whereas it is appropriate, in view of the large numbers of animals concerned and in the interests of simplification, to provide a Community contribution of ECU 392 per animal;Whereas, it is necessary to ensure that the animals concerned are killed and destroyed in a manner which does not pose any threat to human health or the health of other animals; whereas, it is therefore necessary to specify the conditions for the destruction of these animals and of the controls to be carried out by the United Kingdom authorities; whereas, so as to avoid that animals to be slaughtered under this scheme mix with animals not covered by this scheme and that mistakes as to identity occur, they should be kept separately in the lairage to a slaughterhouse, as well as in the slaughterhouse itself;Whereas, provision should be made for Commission experts to check compliance with the conditions as specified;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. The United Kingdom competent authority shall be authorized to purchase any bovine animal aged more than 30 months which does not show any clinical sign of BSE, presented to it by any producer or his agent, which was, during a period of at least three months prior to its sale, present on a holding located on the territory of the United Kingdom.2. The animals referred to in paragraph 1 shall be killed in specially designated slaughterhouses, the heads, internal organs and carcases shall be permanently stained. The stained material shall be transported in sealed containers to specially authorized incineration or rendering plants, where it shall be processed and then destroyed. No part of the abovementioned animals may enter into the human food or animal feed chains or be used for cosmetic or pharmaceutical products.A representative of the United Kingdom competent authority shall be permanently present in the slaughterhouse referred to above in order to supervise the operations in question.Notwithstanding the first subparagraph, the United Kingdom competent authority may allow the on-farm slaughter of an animal where existing animal welfare practice would require this.Notwithstanding the second subparagraph, the hides of the animals referred to in paragraph 1 do not have to be stained or destroyed provided that they have been treated in such a way that they can only be used for leather production.3. The slaughterhouses referred to in paragraph 2 shall be organized and operated in such a way as to ensure that:- no bovine animal, the product from the slaughter of which is intended for human or animal consumption, is present in the slaughterhouse when animals are being slaughtered under this scheme,- where it is necessary for bovine animals to be slaughtered under the scheme to be held in lairage, they shall be kept separate from bovine animals which it is intended to slaughter for human or animal consumption, and- where it is necessary for products derived from animals slaughtered under this scheme to be stored, such storage shall be separate from any storage facility used for meat or other products destined for human or animal consumption.4. The United Kingdom competent authority shall:- carry out the necessary administrative checks and effective on-the-spot supervision of the operations referred to in paragraphs 2 and 3, and- control those operations on the basis of frequent and unannounced inspections, in particular to verify that all stained material has been effectively destroyed;The results of these checks and controls shall be made available to the Commission on request.5. If the number of animals presented for sale and subsequent destruction exceeds the number for which there is capacity to destroy in the United Kingdom, the competent authority may limit access to this scheme.Article 2 1. The price to be paid to producers or their agents by the United Kingdom competent authority under Article 1 (1) shall be ECU 1 per kilogram live weight.2. The Community shall co-finance the expenditure incurred by the United Kingdom for the purchases referred to under Article 1 (1) at a rate of ECU 392 per purchased animal which has been destroyed in accordance with the provisions of Article 1.3. The conversion rate to be applied shall be the agricultural rate valid on the first day of the month of the purchase of the animal in question.Article 3 The United Kingdom shall adopt all measures necessary to ensure proper application of this scheme and full compliance with the provisions of this Regulation. It shall inform the Commission as soon as possible of the measures which it has taken and of any amendments thereto.Article 4 The United Kingdom competent authority:(a) shall inform the Commission each Wednesday, of the number of animals:- purchased, and- slaughteredunder this scheme during the previous week;(b) shall establish a detailed report of the controls which they have taken under the measures referred to in Article 3 and shall communicate this to the Commission each quarter.Article 5 Without prejudice to Article 9 of Council Regulation (EEC) No 729/70 (4), Commission experts, accompanied where appropriate by experts from the Member States, shall carry out, in collaboration with the United Kingdom competent authority, on-the-spot checks to verify compliance with all the provisions of this Regulation.Article 6 The measures taken under this Regulation shall be considered to be intervention measures within the meaning of Article 1 (2) of Regulation (EEC) No 729/70.Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall be applicable from 29 April 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 248, 14. 10. 1995, p. 39.(3) OJ No L 78, 28. 3. 1996, p. 47.(4) OJ No L 94, 28. 4. 1970, p. 13.